[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE:  MOTION FOR CONTEMPT (PLEADING No. 113)
At the time of the court hearing on the motion for contempt, the parties agreed that the defendant would immediately convey his interest in the marital home to the plaintiff and pay the plaintiff $10,000.00. These actions were ordered by the court (Driscoll, STR) when its memorandum of decision was filed on January 3, 1994.
The child support arrearage is found to be $2,638.00 as of September 1, 1994. The arrearage shall be paid by October 3, 1994.
The defendant is ordered to pay the plaintiff $400.00 to compensate her for the loss of use of the $10,000.00 which occurred by defendant's failing to pay the obligation on time.
The plaintiff is awarded $500.00 toward her counsel fees.
The defendant shall also pay the latter two payments by October 3, 1994.
THIM, JUDGE CT Page 9452